Citation Nr: 1327818	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right hip prior to April 24, 2007, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip prior to April 24, 2007, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable evaluation for status post gallbladder removal.

4.  Entitlement to an initial compensable evaluation for scar of the right breast, surgical residual of lumpectomy.

5.  Entitlement to service connection for thyroid condition, claimed as enlarged thyroid.

6.  Entitlement to service connection for acromegaly with transphenoidal resection of pituitary tumor.

7.  Entitlement to service connection for chronic anemia.

8.  Entitlement to service connection for multiple arthralgias and myalgias, claimed as swelling and pain of the joints and hands.

9.  Entitlement to service connection for seasonal allergic rhinitis.

10.  Entitlement to service connection for sesamoiditis (bilateral foot pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984, and from December 1987 to June 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A hearing transcript is associated with the record.  Additional evidence was submitted at this time along with a waiver of consideration by the originating agency.  See 38 C.F.R. § 20.1304(c).  The Veteran's representative specifically waived consideration of all additional evidence submitted since January 2010, the date of the most recent Statement of the Case.  See Transcript at 3.

The Board notes that there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for multiple arthralgias and myalgias, claimed as swelling and pain of the joints and hands, and for sesamoiditis (bilateral foot pain) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 24, 2007, the Veteran's right and left hip disabilities were manifested by full range of motion without pain.

2.  From April 24, 2007, the Veteran's right and left hip disabilities have been manifested by limitation of motion and pain; flexion of both hips is greater than 30 degrees.

3.  During the appeal period, the Veteran reports subjective gastrointestinal complaints to include some diarrhea associated with eating greasy foods, but without weight loss, anemia, ulcer, nausea, or vomiting, and no other residuals of her gall bladder removal; her scar associated with the gall bladder removal is not nonlinear, deep, unstable, tender, or painful to palpation and it does not lose its covering repeatedly, covers an area greater than 39 square centimeters, or adversely affects any function. 

4.  While the Veteran's scar of the right breast causes irritation with some clothing such as certain bras, the scar is not nonlinear, deep, unstable, tender, or painful on examination, and it does not lose its covering repeatedly, cover an area exceeding 39 square centimeters, or adversely affects any function.

5.  The Veteran has thyroid disability status post removal and acromegaly, treated with transphenoidal resection of pituitary tumor, that was first manifested in service.

6.  Chronic anemia is not shown at any time during the appeal.

7.  The Veteran has seasonal allergic rhinitis that was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right hip degenerative joint disease prior to April 24, 2007, and in excess of 10 thereafter, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252 (2012).

2.  The criteria for an initial compensable evaluation for left hip degenerative joint disease prior to April 24, 2007, and in excess of 10 thereafter, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5252 (2012).

3.  The criteria for an initial compensable evaluation for residuals of gall bladder removal are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7318 (2012).

4.  The criteria for an initial compensable evaluation for scar of right breast status post lumpectomy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic Code 7804 (2012).

5.  The criteria for service connection for thyroid disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  The criteria for service connection for acromegaly with transphenoidal resection of pituitary tumor are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  The criteria for service connection for chronic anemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

7.  The criteria for service connection for seasonal allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed her claim in January 2005.  While she was provided an initial VCAA letter in February 2005, she was not provided fully adequate VCAA notice prior to the August 2005 rating decision on appeal.  In regards to the claims for increase, the Board observes that these claims arise from her disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claims in January 2010, thereby providing due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the claims files.  The Veteran has been afforded VA medical examinations.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

VA afforded the Veteran a hearing on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony and medical evidence on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by her representative.  The hearing focused on the elements necessary to substantiate the claims.  The Board finds substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Accordingly, the Board will address the merits of the claim.

Preliminary Matters

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of an opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Claims for Higher Disability Ratings

The Veteran seeks an initial compensable evaluation for bilateral hip degenerative joint disease prior to April 24, 2007, and in excess of 10 percent thereafter; an initial compensable evaluation for status post gallbladder removal; and an initial compensable evaluation for scar of the right breast status post lumpectomy.


General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Bilateral Hip Disability

The Veteran seeks higher evaluations for service-connected right and left hip disability.  She testified that she cannot stand/walk for more than 30 minutes, but that sitting for prolonged periods did not bother her hip disorders.  She stated that her right hip was worse than the left.  Symptoms increased with standing or walking and were relieved with sitting and rest.  It was noted that she had obtained steroid shots to the right hip to relieve symptoms.  Transcript at 36.  She reported using a walking stick about twice a week, such as with shopping.  She also reported treating with Tylenol, Motrin, and Naprosyn.  Id.  She indicated 10 days lost from work due to hip problems since the beginning of the year.

The Veteran's bilateral hip disability is rated under Diagnostic Code 5010-5252. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The rating schedule provides that, under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5252, flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a higher evaluation for the periods prior to and from April 24, 2007.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.7, Diagnostic Code 5010-5252.

VA examinations of the hip were conducted in March 2005, April 2007, and November 2009.  Clinical findings showed no ankylosis of the joint, flail joint, or femur impairment.  Sensory and motor exam of the lower extremities was normal.  For both hips, range of motion tests were conducted that reflect extension better than 5 degrees, abduction beyond 10 degrees, adduction 15 degrees or better, and rotation better than 15 degrees.  Specifically, range of motion testing showed for the right (R) and left (L) hip as follows:

Date/Plane of Motion
Flexion (R/L)
Extension (R/L)
Abduction (R/L)
March 2005
125/125
30/30
45/45
April 2007
90/95
15/20
30/20
November 2009
100/100
25/25
40/40

On VA examination in March 2005, the Veteran reported a history of arthiritis since 1995 with hip pain, sharp pain when running, walking or engaging in other physical fitness activities.  Symptoms were described as constant but not incapacitating, treated with anti-inflammatory medication.  Objectively, the Veteran walked with a limp.  There was no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  Neurological exam was normal.  X-ray showed minimal degenerative changes.  Physical exam was normal.  The diagnosis was bilateral early degenerative disease.

VA examination in April 2007 reflects complaints of bilateral hip osteoarthritis and weakness along with "left hip giving way more frequently and locking sometimes."  Objectively, there was limitation of motion with pain at the end point.  Gait was within normal limits.  No assistive device was required for ambulation.  There were no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement in either hip.  After repetitive use testing, the right and left hips had increased pain, but no additional loss of range of motion, fatigue, weakness, lack of endurance, or incoordination.

VA examination in November 2009 reflects complaints of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and tenderness.  The Veteran denied effusion, subluxation and dislocation.  The Veteran reported flare-ups as often as 3 times a day lasting for 6 hours, with severity of 8-9 on a 10 scale (10 being the worst).  The Veteran reported difficulty with standing and walking, and an inability to ambulate unassisted during a flare-up.  Objectively, there was limitation of motion with pain at the end point.  After repetitive use, there was increased pain but no additional loss of motion, fatigue, weakness, lack of endurance, or incoordination.  Neither hip had signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation, or guarding of movement.  Gait was normal.

In view of the above, the Board finds that, prior to April 24, 2007, neither the lay nor the medical evidence reflects limitation of motion and pain to warrant a minimum compensable rating under Diagnostic Code 5010-5252.  But rather, the Veteran had normal range of motion on VA examination in 2005.  Also, from April 24, 2007, neither the lay nor the medical evidence reflects limitation of flexion of either hip that more nearly reflects 30 degrees or less.  At worst, flexion was limited to 90 degrees on the right and 95 degrees on the left, which does not more nearly reflect the criteria for the next higher rating.  VA treatment record document ongoing treatment for bilateral hip osteoarthritis but do not show that the Veteran met the criteria for a higher rating at any time during the appeal period.

Additionally, both prior to and from April 24, 2007, for each hip, the Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria in the absence of ankylosis, limitation of extension to 5 degrees or less, abduction lost beyond 10 degrees, adduction that does not allow crossing of legs, and rotation that does not allow toe out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, and 5253.

The Board has considered functional impairment due to pain and pain on use. However, there is no objective evidence of weakened movement, excess fatigability, lost endurance, swelling, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, there was full range of hip motion without pain on VA examination in March 2005.  Furthermore, VA examinations in March 2005, April 2007, November 2009 reflect that, after repetitive use testing, the right and left hips had increased pain, but no additional loss of range of motion, fatigue, weakness, lack of endurance, or incoordination.  Here, neither the lay nor the medical evidence shows such functional loss that meets the criteria for the next higher disability rating.  The current disability ratings assigned contemplate the functional impairment of the disabilities, as well as some interference with employment.

The Board accepts that the Veteran is competent to report that her disabilities are worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that she meets the criteria for the next higher disability rating for each hip both prior to and from April 24, 2007, her complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for further staging of the ratings.  See Fenderson, supra.

As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, the claims for increase for both hips prior to and from April 24, 2007, are denied.

Status Post Gallbladder Removal

The Veteran testified that she has anemia as shown by blood tests on more than one occasion, which she treats with dietary supplements.  She indicated that she believes this is related to her service-connected gall bladder removal.  She further indicated that she has symptoms of diarrhea triggered by certain foods.  She could not state the frequency of the symptoms.

Service connection was established for post operative cholecystectomy with chronic gastritis in an August 2005 rating decision.  A noncompensable evaluation was assigned, effective from December 2004, under 38 C.F.R. § 4.114, Diagnostic Code 7318.  This code provides for a 0 percent evaluation for nonsymptomatic gall bladder removal, a 10 percent evaluation for mild residuals of gall bladder removal and a 30 percent evaluation for severe symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7318 (2012).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for residuals of gallbladder removal.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7318.

Report of VA examination dated in March 2005 reflects a history of gallbladder removal with subsequent weight gain, "vague abdominal pain," and "loose stools occurred routinely."  The Veteran denied current treatment or care for residuals of gallbladder removal.  Objectively, there was a scar of the right upper quadrant measuring 2.5 (units unknown) from gallbladder removal.  The scar was described as non-disfiguring and without ulceration, adherence, tissue loss, keloid, hypopigmentation, or hyperpigmentation.  The diagnosis was status post gallbladder removal.  The examiner noted that the Veteran's "GI [gastrointestinal] condition does not cause malnutrition or anemia.  There is no diagnosis of chronic cholecystitis."

Report of VA examination dated in April 2007 reflects a diagnosis for status post gallbladder removal.  The Veteran reported history of gallbladder removal and loose stools with certain foods.  She denied any effected on body weight.  She reported lower abdominal pain, described colic pain, not associated with abdominal distension.  She reported symptoms occurring once a month and last a few weeks.  She denied current treatment or functional impairment.  Objectively, there was no abdominal tenderness.  Liver was not palpable.  The examiner indicated that there was an old cholecystectomy scar.  "Pancreas/Gall bladder condition does not cause significant anemia.  It does not cause malnutrition."  As to the scar status post laparoscopic cholecystectomy, an addendum to the examination report noted that it measured 0.1 centimeters by 0.1 centimeters.  The scar was level.  There was no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, hypo/hyperpigmentation, or abnormal texture.

Report of VA examination dated in November 2009 reflects a history of anemia since 1987, treated with dietary supplements.  The side effects of taking vitamins include constipation.  In regards to the gallbladder, the Veteran noted that the condition did not affect general body health, but that she had gained 100 pounds in the last 10 years.  She denied fat in the stool, yellow jaundice, diarrhea, nausea, or vomiting.  She denied abdominal pain.  She noted problems if she has greasy foods.  She denied taking any medications for symptoms.  Objectively, the Veteran was well developed and well nourished.  The examiner indicated that "The nutritional status of the claimant is good."  There was a gallbladder surgery scar, described as superficial and linear, measuring 2 cm by 1 cm.  The scar was not painful on examination, there was no skin breakdown.  There was no underlying tissue damage.  There was no inflammation, edema, keloid formation, or disfigurement.  The scar caused no limitation of motion.  The diagnoses included no diagnosis for anemia as "the condition has resolved.  There is no residual of vascular function."  The diagnoses further included status post gallbladder removal with scar and the examiner stated that this "does not cause significant anemia.  There was no findings for malnutrition."  The examiner stated that there were no residuals of status post gallbladder removal.

The non-VA treatment records are silent for residuals of gall bladder surgery to include gastrointestinal symptoms.

Neither the lay nor the medical evidence of record establishes the presence of mild symptoms of gall bladder removal.  The condition is essentially asymptomatic, which is consistent with the noncompensable evaluation currently assigned.  38 C.F.R. §§ 4.114, 4.7, Diagnostic Code 7318.  The Veteran's complaints of problems with greasy foods have not resulted in any ratable disorder such as ulcer disease, or symptoms of unstable weight, anemia, abdominal tenderness, or other objective symptoms of disability.

Also, the Board finds that a higher rating is not warranted under any other potentially applicable schedular criteria.  Specifically, the Board has considered whether a separate disability rating based on scar is warranted.  However, the Board finds that a separate evaluation is not warranted based on scar.  A compensable evaluation is not warranted as the evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, a compensable rating under Diagnostic Codes 7801-7805 for scars must is not for application.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2012).

The Board accepts that the Veteran is competent to report that her disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that she meets the criteria for a higher disability rating, her complaints along with the medical findings do not meet the schedular requirements for a compensable evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for a staged rating.  See Fenderson, supra.

As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Accordingly, the claim must be denied.

Right Breast Scar

Service connection was established for status post removal of lump, right breast, in an August 2005 rating decision.  A noncompensable evaluation was assigned, effective from December 2004, under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran testified that an initial compensable evaluation is warranted because the scar is located where her bra rests, which can irritate the scar and cause tenderness.  She reported that he scar was keloid.

During the pendency of this claim, the criteria for evaluating disabilities of the skin under 38 C.F.R. § 4.118 (Schedule of Ratings-Skin) were revised.  The revised criteria are applicable to claims filed on or after October 23, 2008.  They do not apply to the Veteran's claim because it was received in January 2005 prior to the effective date of the schedular changes and she has not requested application of the new criteria to her claim.

Prior to October 23, 2008, the schedular criteria provided as follows:  Scars other than on the face, head or neck were rated under Diagnostic Codes 7801 through 7805, based on size and based on whether such scars were deep versus superficial, stable versus unstable, or painful on examination.  Notes to the Diagnostic Codes state that a "deep" scar is one associated with underlying soft tissue damage; a "superficial" scar is one not associated with underlying soft tissue damage; and an "unstable" scar is one where for any reason there is frequent loss of covering of skin over the scar.

Under Diagnostic Code 7801 (scars other than head, face or neck that are deep or cause limited motion), a 10 percent rating is assigned for scars having an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is assigned for qualifying scars having an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is assigned for qualifying scars having an area or areas exceeding 72 square inches (465 sq. cm.); and 40 percent rating is assigned for qualifying scars having an area or areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802 (scars other than on the head, face or neck that are superficial and that do not cause limited motion), a 10 percent rating is assigned for qualifying scar(s) having an area or areas of 144 square inches (929 sq. cm.) or more.  Note (1) to Diagnostic Code 7802 states that qualifying scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

Under Diagnostic Code 7803 (scars that are superficial but unstable), a 10 percent rating is assigned for qualifying scars.

Under Diagnostic Code 7804 (superficial scars painful on examination), a 10 percent rating is assigned for qualifying scars.  Note (2) to Diagnostic Code 7804 states a 10-percent evaluation is for application for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.

Under Diagnostic Code 7805 (other scars) provides for rating the scars based on limitation of function of the affected part.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for scar of the right breast.  Neither the lay nor the medical evidence of record more nearly approximates the criteria for a compensable evaluation based on scar.  38 C.F.R. § 4.7.

On VA examination in March 2005, the Veteran reported a history of removal of lump in the right breast in 1984.  Pathology was benign and she lost one week of work.  She reported a scar.  Objectively, the right breast had a scar that measured 0.5 (units unknown); it was non-disfiguring.  There was no ulceration, adherence, tissue loss, keloid, hypopigmentation, hyperpigmentation, or abnormal texture.  Scar was described as superficial.  There was no "petechiae, bruises, [or] any signs of erythema."  Also, there was "No sign of spider nevi."

On VA examination in April 2007, the Veteran reported removal of benign right breast tumor in 1985.  Her current symptoms included only a biopsy scar and she denied any current treatment.  She reported that she was limited to certain types of dresses that conceal scar.  Breast exam was within normal limits.  There was a level 0.1 cm by 0.2 cm scar of the right breast, but no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo/hyperpigmentation, or abnormal texture.

On VA examination in November 2009, the Veteran reported scar of right breast due to lumpectomy with symptoms of pain but no skin breakdown.  She complained that she could not "wear low cut shirt, bathing suits, cannot wear bras that have edges that rest on the scar."  Objectively, the right breast had a superficial scar with no underlying tissue damage that measured 2 cm by 0.5 cm.  The scar was not painful on examination or disfiguring.  There was no skin breakdown, inflammation, edema, or keloid.  The scar did not cause any limitation of motion.

The Veteran is competent to report that on what she perceives through her senses.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran testified that her scar became tender from her bra, tenderness is not shown on any of the examinations.  Also, while she testified that her scar was keloid, this is not supported by the medical evidence of record.  In this regard, the Board finds that the medical evidence is more probative than the Veteran's opinion here as it was prepared by trained medical professionals after examination of the Veteran's scar.  The Veteran's need to wear certain bras that do not rest on her scar or her desire to conceal her scar with non-low cut shirts or dresses is not a basis for a compensable rating under the schedule.

A compensable evaluation is not warranted under any potentially applicable provision as the evidence of record does not show scar that is deep, causes limitation of motion, is in excess of 39 square centimeters, is associated with underlying soft tissue damage, is unstable, or is painful upon examination.  Thus, a compensable rating under Diagnostic Codes 7801-7805 for scar must be denied.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2007). 

Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the disability met the criteria for a compensable rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the claim is denied. As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  See Gilbert, supra.

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the record reflects that the manifestations of each disability addressed above are specifically contemplated by the schedular criteria.  For instance, the hips are rated based on limitation of motion and pain.  While the Veteran testified that she had lost 10 days from work in the last 6 months due to treatment and flare-ups of pain, her symptoms fall squarely within the scheduler criteria and she has not required frequent periods of hospitalization.  Likewise, while residuals of gall bladder removal are contemplated by the schedule, the record shows essentially no symptoms or very mild symptoms that warrant a noncompensable evaluation.  Also, symptoms associated with scar are contemplated by the schedule, but the Veteran's scar is mostly asymptomatic.  Residuals of gall bladder removal and scar of right breast have not interfered with work or resulted in prolonged periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

III.  Service Connection

Initially, the Board notes the Veteran does not assert that her claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Thyroid Condition and Acromegaly with Transphenoidal Resection of Pituitary Tumor (Adenoma)

The Board finds that the evidence of record supports the claims for thyroid disability and transphenoidal resection of pituitary tumor.  The evidence of record shows that the Veteran had thyroid disorder in service and that acromegaly, diagnosed post service and treated with transphenoidal resection of pituitary tumor, mostly likely had its onset in service.

The Veteran testified that she was seen for an enlarged thyroid in service, around 1999.  She argued that her symptoms of acromegaly were first manifested in service.  She observed her physical features enlarging.  Her foot size enlarged from 10 to 12 double wide; her hand enlarged such that she had to wear a man's glove.  At her hearing, she noted that she was submitting a favorable medical opinion linking the onset of her symptoms to service.  She further noted that her symptoms of myalgia and degenerative joint disease were due to acromegaly as swell, based on her doctors' discussions with her.

Service treatment records confirm that the Veteran was diagnosed with an enlarged thyroid in October 1999 and that she was seen for many complaints of multiple joint pains.

A letter dated September 2004 from S.G., DO, staff rheumatologist at Bethesda Naval Medical Center reflects that the Veteran had a past medical history for acromegaly that was treated by resection of a pituitary adenoma in December 2003.  Dr. S.G. opined that the Veteran's arthralgias may be more related to her acromegaly and osteoarthritis than other causes.

A letter dated November 2005 from B.G, MD, an endocrinologist, reflects that:

She [the Veteran] was diagnosed with acromegaly in December 2004, but has been having gradual changes in her features and arthritic symptoms for several years prior to this.  The typical duration of the disease before the diagnosis is confirmed is reported in the medical literature as 5-10 years.  Therefore, it is very likely that she developed the disease prior to leaving active duty service in 2002.  The initial symptoms are subtle and often are missed for many years.  She was having arthritis pain in her knees and hips, and carpal tunnel symptoms in her hands beginning as early as 2000.

Report of VA examination dated in March 2005 reflects that the Veteran had a thyroid condition since 2002, affecting her appetite, gastrointestinal system, and body weight.  She required continuous treatment for hypothyroidism.  The diagnoses included hypothyroidism (no nodules), residuals status post pituitary adenoma removal.

Treatment records dated April 2007 reflects an assessment for thyroid adenocarcinoma papillary.  The Veteran underwent total thyroidectomy in May 2007.

Report of VA examination dated in November 2009 reflects the examiner's opinion that the Veteran's pituitary adenoma (acromegaly) to include residuals and a thyroid problem was not first manifested in service because there was "no evidence upon review of patient's record that any symptoms or diagnosis of pituitary adenoma or acromegaly was ever complained of or diagnosed in patient while in service."

The Board finds that the evidence supports the claims.  Thyroid disease is first shown in service and the Veteran underwent treatment for continued thyroid problems following service, to include removal of cancerous thyroid.  Also, the evidence establishes that acromegaly was first manifested in service.  Although the record contains a negative VA medical opinion dated in November 2009, the Board finds that this medical opinion has diminished probative value as it does not reflect any meaningful review of the Veteran's service treatment records, to include the many documented complaints of multiple joint pain, explain the unimportance of the in-service finding for enlarged thyroid, and does not address the favorable medical opinion in the record.  Furthermore, the stated rationale does not set forth exactly what symptoms had to be shown in service to suggest onset of pituitary disease or acromegaly.  The medial opinion ignores that the Veteran is competent to report her symptoms of enlarged physical feature.

The Board assigns greater probative value to the competent and credible testimony provided by the Veteran coupled with the favorable medical opinion supporting the onset of pituitary disease with acromegaly in service.  The favorable medical opinion was prepared by a physician with specialized expertise in endocrinology and reflects consideration of the Veteran's reported in-service symptoms as well as the medical literature.  This evidence is highly probative and weighs in favor of the claim.  Accordingly, the claims for service connection for a thyroid disability and acromegaly are granted.

Anemia

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for chronic anemia.  Chronic anemia is not shown at any time during the appeal.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although service treatment records show that iron deficiency anemia was found on retirement examination in June 2002, and the Veteran reported on VA examination in March 2005 a history of anemia of 10 years duration treated with vitamin supplements, report of VA examinations dated in March 2005 shows that anemia had resolved and the blood tests (CBC) were normal.  Also, treatment records dated during the appeal period are silent for anemia.  Although the reports of examination further reflect "no significant anemia," this finding appears to be predicated on the Veteran's history of anemia rather than any current clinical or laboratory findings; and therefore, the Board finds that it has little probative value for the purpose of establishing the existence of disability because the Veteran is not competent to diagnose herself with anemia as explained below.

Because no current disability is shown, or shown during the pendency of this claim, the claim for service connection for anemia must be denied.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  But See McLain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is competent to report her symptoms.  However, to the extent that the Veteran reports symptoms of fatigue, the Board notes that she has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for this complaint.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, supra. at 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Veteran is not competent to diagnose herself as having anemia.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  However, here, anemia is a diagnostic finding predicated on blood test results and, as such, is not susceptible to lay observation.  Thus, the Board finds that the Veteran's report of anemia during the appeal period has diminished probative value and assigns greater probative value to the medical evidence, which shows no findings for anemia.  This evidence has greater probative value as this was prepared by skilled, neutral, medical professionals.  The Board notes that the record includes a significant body of treatment records for the appeal period, which do not show any objective findings for anemia.

Accordingly, the claim must be denied.  There is no doubt to resolve.  Gilbert, supra.

Seasonal Allergic Rhinitis

The Board finds that the evidence of record supports the claim for seasonal allergic rhinitis.  The evidence of record shows that the Veteran was diagnosed with allergic rhinitis in service, she testified that she had continued symptoms since service, and post service treatment records corroborate that the Veteran has been treated for allergic rhinitis.  Therefore, the evidence of record supports the claim.

It is noted that the Veteran is competent to report her symptoms and treatment.  Layno, supra.  Furthermore, the Veteran appeared highly credible in her sworn testimony before the undersigned VLJ.  Although recent VA examination in November 2009 indicated that as for the claimed disorder allergic rhinitis "there is no diagnosis because there is no pathology to render a diagnosis," treatment records during this appeal period show that the Veteran complained of and was treated for allergic rhinitis at various times, to include in 2006, 2007, and 2008.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Accordingly, the claim is granted.


ORDER

An initial compensable evaluation for degenerative joint disease of the right hip prior to April 24, 2007, and in excess of 10 percent thereafter, is denied.

An initial compensable evaluation for degenerative joint disease of the left hip prior to April 24, 2007, and in excess of 10 percent thereafter, is denied.

An initial compensable evaluation for status post gallbladder removal is denied.

An initial compensable evaluation for scar of the right breast status post lumpectomy is denied.

Service connection for thyroid disability is granted.

Service connection for acromegaly with transphenoidal resection of pituitary tumor is granted.

Service connection for anemia is denied.

Service connection for seasonal allergic rhinitis is granted.


REMAND

The claims for service connection for multiple arthralgias and myalgias, claimed as swelling and pain of the joints and hands, and for sesamoiditis (bilateral foot pain) are remanded for additional evidentiary development.  Specifically, a VA medical opinion is necessary on whether the claimed joint pain problems are either caused or aggravated by service connected thyroid disability status post removal and/or acromegaly with transphenoidal resection of pituitary tumor.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all updated treatment records and any other outstanding records pertinent to the Veteran's claim.  These records should be associated with the claims files.

2.  The RO or AMC should obtain a VA medical opinion from a physician with appropriate expertise.  The physician should conduct a comprehensive review of the service treatment records and post service treatment records included in the claims files or otherwise provided from VA virtual systems.  Thereafter, the physician should indicate the most likely etiology for the Veteran's multiple joint complaints, and whether these symptoms are as likely as not caused or aggravated by service connected thyroid disability and/or acromegaly with transphenoidal resection of pituitary tumor.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale is required for all opinions.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  Essentially, the physician's medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The claims files along with copies of any pertinent evidence located in Virtual VA that is not in the claims files should be available to the physician.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.

3.  Then, the RO or AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


